DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 25 July 2022 has been entered, leaving claims 6-23 pending.

Election/Restrictions
The election without traverse of Group I, claims 6-8, in the reply filed on 25 July 2022 is acknowledged, thereby leaving claims 9-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II-IV, there being no allowable generic or linking claim. While an election was not made from among Species A1-A4 and C1-C2, the Group I election indicates at Rem. 7 that Species B2 encompasses Figs. 8-17 and corresponds therewith. While claim 9 is amended to require the mold of claim 6, the Group II method remains withdrawn at this time as independent and distinct for the one or more reason(s) set forth in the 24 May 2022 Restriction Requirement; any such withdrawn claims will, however, be eligible for rejoinder if and when allowable subject matter is identified. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
The language of the claim 1 preamble is confusing, in particular since it is unclear whether “a compression mold for a roofing tile formed in a compression molding process” is referring to a compression mold for compression molding a roofing tile, or to a compression mold which is in some way “for” a roofing tile that has been previously formed by compression molding (i.e. compression molding to form the roofing tile, and then providing this previously molded tile to the claim 6 mold for further treatment).
It is unclear in claim 6 whether it is required for the mold to comprise at least one of each of inserts (a)-(d), or whether the claim may be construed instead as providing at least one but not necessarily all of inserts (a)-(d) (i.e. a selection from the group consisting of inserts (a)-(d)).
With the language of claim 7 potentially being inclusive of providing one or more inserts other than first appearance insert (c), it is unclear, in an instance in which only inserts (a), (b), or (d) are provided by claim 7, whether claim 8 is implying that first appearance insert (c) of claim 7 is necessarily provided alongside the claim 8 second appearance insert, or whether the claim 8 insert may be construed as existing even without provision of claim 7 insert (c) (e.g. being “second” to an insert other than (c)).
Appropriate correction of these issues (a)-(c) is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Dutto (EP 1 961 537) and Dean (US 8,245,378).
As to the pending claims, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to claim 6, each of Dutto and Dean are recognized for disclosing a compression mold comprising a body defining a cavity therein, a number of inserts removably positionable within the cavity, and a cover securable to the body as claimed.
See, for example, Dutto in at least the fig. 2 embodiment and its corresponding description for mold 41 comprising a body (as one of 43 and 45), inserts 51 and 53, and a cover (as the other of 43 and 45). Dutto’s cover can be construed as securable to the body, based on how this feature is presently claimed, either during the normal course of the molding procedure (e.g. during mold closing of the cover to the body), and/or indirectly via the undepicted element(s) responsible for holding and securing elements 43 and 45 together. Dutto’s mold is believed to be configured for a roofing tile (see at least [0013]), and/or this feature, as presently claimed, is not believed to provide a structural limitation that otherwise distinguishes over what Dutto discloses. Furthermore, Dutto’s mold operates via compression (see at least [0042]). See also Dutto’s abstract, in addition to [0035] for a general overview of the disclosed apparatus in addition to the disclosed benefit(s) of utilizing the above-cited inserts 51 and 53.
See also Dean’s fig. 1 disclosure and its corresponding description of mold 100 including cover 102, a body (as one or more of 104 and 106), and inserts 112 and 150. Dean’s cover is secured to body 104/106 via hinge 114/124, and mold 100 is explicitly recognized as being suitable for compression molding (see at least 4:60-61). Despite identifying a wide range of the potential 1:11-15 articles with no explicit mention of roofing tiles being made, Dean does recognize explicitly that other potential articles may be formable by the disclosed mold (see at least 6:12-13); as presently claimed, there is no structural feature otherwise provided by the claimed intended use in relation to a roofing tile that distinguishes over Dean, at least with respect to Dean’s disclosed mold, its ability to produce a wide range of articles, and the ability for one or more of those article to, at least in theory, function or pertain at least in part to a roofing tile.
As to claim 7, it is noted that at least one of the recited (a)-(d) insert types, based on their broadest reasonable interpretation, is met by the above-cited inserts of each of Dutto and Dean.
As to claim 8, it is noted that each of Dutto and Dean provide disclosures of inserts which can be construed as an appearance insert based on the broadest reasonable interpretation of how this claim element is presently recited.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742